DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections
The rejection of claims 66, 69-78 and 88-89 under 35 U.S.C. 112(b).
The rejection of claims 69 under 35 U.S.C. 112(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 70-78, 88 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "said scaffold adapted to receive a substrate for cells to reside upon, and a substrate on said scaffold" in lines 5-6, however, the claim limitation is unclear. It is unclear if the substrate being received by the scaffold is the same substrate that is on the scaffold, since the claim recites a substrate to be received by the scaffold and a substrate that is on the scaffold. It is unclear if it is intended to positively recite the substrate as a structural element of the scaffold or if it is an element that is capable of being received by the scaffold. For examination purposes, the limitation is interpreted to mean that the substrate is on the scaffold. Further clarification is requested and appropriate correction is required.  	Claims 70-78, 88 and 90 are rejected by virtue of their dependency upon a rejected base claim.
Claim 71 recites the limitation "wherein the scaffold comprises a substrate" in lines 1-2, however, it is no clear if the substrate is an additional substrate to the substrate recited earlier in independent claim 66 or the same substrate. It is suggested to amend to – the scaffold comprising the substrate --. For examination purposes, the limitation is interpreted as the substrate being the same substrate. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66, 70-73, 88 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2007/0178589).
Regarding claim 66, Wilson discloses an apparatus for culturing cells or tissue, the apparatus comprising:  	a container comprising a first endwall (FIGS. 5C-5D: wall (30) having access port 40; ¶ [0129]), and at least one sidewall (FIGS. 5C-5D: sidewalls coupled to the first endwall 30; ¶ [0129]), a second endwall adapted to engage with the container to define a chamber (FIGS. 5C-5D: wall 30 disposed opposite the first endwall 30; ¶ [0129]), and a movable scaffold disposed within the chamber (FIGS. 5C-5D: clamp (37) coupled to the cell attachment matrix 20; ¶¶ [0129]-[0130]), said scaffold adapted to receive a substrate for cells to reside upon, and a substrate on said scaffold (FIGS. 5C-5D: clamp (37) coupled to a substrate (cell attachment matrix 20); ¶¶ [0129]-[0130]), 	wherein at least a part of the first endwall comprises a gas permeable material (Wilson discloses wherein the tissue construct bioreactor 10 can be constructed of gas permeable materials; ¶¶ [023], [0118] and [0129]);  and wherein the apparatus is configurable between a) a first mode in which the movable scaffold is in a position in which the substrate on the movable scaffold within the chamber is not disposed in gaseous communication with the gas permeable material (Wilson discloses wherein the scaffold (37) holding the substrate (cell attachment matrix 20) is movable within the container ([0130]), and the scaffold can be moved to the desired location within the chamber including moving the scaffold to and from the endwalls constructed of gas permeable material of the container to enhance gas exchange; ¶¶ [0129]-[0130]; FIGS. 5C-5D); thus, when the scaffold holding the cell attachment matrix 20 is in the center of the container, for example, the container of Wilson is considered to be in the claimed “first mode”), and b) a second mode in which the movable scaffold is in a position in which the substrate on the movable scaffold within the chamber is disposed in gaseous communication with the gas permeable material (Wilson discloses wherein the scaffold (37) holding the cell attachment matrix 20 can be moved to the desired location within the chamber including moving the scaffold to and from the endwalls of the container to enhance gas exchange; ¶¶ [0129]-[0130]; FIGS. 5C-5D); and wherein, the chamber is liquidly sealable from the environment (as shown in FIGS. 5C-5D, the cell culture container is Wilson is liquidly sealed from the environment and the interior of the cell culture container can be accessed from the inlet port (40); also see ¶ [0112]);and wherein the apparatus allows movement of the scaffold between 	i) a bottom of the chamber, defined by the gas permeable material of the first endwall, and   	ii) a top of the chamber, defined by a gas permeable material in the second endwall (cell culture container (10) is constructed from gas permeable material, and the scaffold holding the cell attachment matrix engages with at least one sidewall of the cell culture container so that the scaffold can be moved within the cell culture container, and thus, the scaffold can be moved within the cell culture container between the first endwall and the second endwall; see FIGS. 5C-5D; ¶¶ [0129]-[0130]).  	
 	Assuming arguendo that the second endwall of Wilson does not comprise a gas permeable material; however, Wilson discloses that the walls of bioreactor can be formed of gas permeable materials (see Wilson at ¶¶ [0023], [0118] and [0129]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filling date to have formed both the first and second walls of the container of Wilson of gas permeable material for the purpose of enhancing gas exchange of the cells based on the cell culture requirement. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	Wilson discloses the claimed invention except for that the second endwall is detachable. However, Wilson discloses wherein the scaffold (37) holding the cell attachment matrix 20 is removed from the bioreactor. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have constructed the second endwall of Wilson to be detachable for the purpose of facilitating ease of handling the cell attachment matrix during the removal of the cell attachment matrix from the bioreactor container. Further, it would have been obvious to one of ordinary skill in the art to have constructed the second endwall of Wilson to be detachable, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art. Further, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary (M.P.E.P. § 2144.04 VI (C)). 
Regarding claim 70, modified Wilson does not explicitly disclose wherein the gas permeable membrane is polydimethylsiloxane. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the gas-permeable membrane of modified Wilson with polydimethylsiloxane material because doing so would have been nothing more than the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 71, modified Wilson further discloses wherein the scaffold comprising said substrate to present culturing surfaces on opposite planar sides of the substrate (FIGS. 5C-5D: clamp (37) coupled to the substrate (cell attachment matrix 20) that is capable of accepting cells on the upper and lower surfaces of the substrate; ¶¶ [0129]-[0130]).
Regarding claim 72, the substrate (20) of modified Wilson is considered a biocompatible material, such as a biocompatible membrane, as the substrate is employed for culturing cells (see Wilson at ¶ [0112]).
Regarding claim 73, modified Wilson further discloses wherein the substrate is gas permeable (see ¶ [0112]).
Regarding claim 88, modified Wilson further discloses wherein when the movable scaffold within the chamber is moved to be at or adjacent to and/or disposed in gaseous communication with the gas permeable material, the scaffold is in contact with the gas permeable material (Wilson discloses wherein the scaffold (37) holding the cell attachment matrix 20 can be moved to the desired location within the chamber including moving the scaffold to and from the endwalls of the container to enhance gas exchange; ¶¶ [0129]-[0130]; FIGS. 5C-5D). The scaffold of modified Wilson is considered to come in contact with the endwall comprising gas permeable material. 
Regarding claim 90, the cell culture container (10) is constructed from gas permeable material, and the scaffold holding the cell attachment matrix engages with at least one sidewall of the cell culture container so that the scaffold can be moved within the cell culture container, and thus, the scaffold can be moved within the cell culture container between the first endwall and the second endwall; see FIGS. 5C-5D; ¶¶ [0129]-[0130]). Modified Wilson discloses all of the structural features of the claimed apparatus and thus fully capable of allowing the claimed movement of the scaffold within the container. Therefore, the movement of the scaffold between the bottom of the chamber and the top of the chamber can be substantially linear.
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 71 above, and further in view of Gabridge (US 4,435,508)
Regarding claim 73, modified Wilson discloses the apparatus according to claim 71. 	Assuming arguendo that the substrate of modified Wilson is not gas permeable.  	Gabridge discloses a tissue culture vessel comprising a substrate, wherein the substrate can be formed from a variety of materials including glass and sheet of gas-permeable material membrane (see Gabridge at col. 2, ll. 57-60). 	In view of Gabridge, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the substrate of modified Wilson with that of Gabridge because such modification would have been the simple substitution of one known material for another for the predictable result of culturing cells, as disclosed by Gabridge (see Gabridge at col. 2, ll. 57-60).
Claims 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 71 above, and further in view of Atala et al (US 2006/0253192) (hereinafter “Atala”).
Regarding claims 74-75, modified Wilson discloses the apparatus according to claim 71. 	Modified Wilson does not explicitly disclose wherein the substrate is or comprises electrospun poly(lactic co-glycolic acid) (PLGA).  	Atala discloses wherein a substrate comprising an electrospun poly(lactic co-glycolic acid) (PLGA) can be employed for culturing tissue (see Atala at Abstract and ¶ [0079]).	In view of Atala, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the substrate of modified Wilson with that of Atala because such modification would have been the simple substitution of one known material for another for the predictable result of culturing cells.
Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 71 above, and further in view of Shimizu et al (US 2012/0210451) (hereinafter “Shimizu”)
Regarding claim 76, modified Wilson discloses the apparatus according to claim 71. 	Modified Wilson does not explicitly disclose wherein the substrate comprises a surface treated to improve cell adhesion, cell migration, or tissue stratification. However, modified Wilson does disclose wherein the cells are attached to the surface of the substrate (cell attachment matrix 20; see, e.g., ¶ [0129]). 	Shimizu discloses a cell culture device comprising a cell culture surface coated with a cell adhesive material (e.g., laminin; see Shimizu at ¶ [0039] and FIGS. 1 and 2). The second coated region is arranged on the first coated region of the temperature responsive material (see Shimizu at ¶ [0040]).  	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the cell adhesive material of Shimizu on the surface of the substrate of modified Wilson for the purpose of enhancing the adhesion of the cells on the cell culture surface, as disclosed by Shimizu (see Shimizu at ¶ [0039]-[0040]).
Claim 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2007/0178589).
Regarding claim 89, Wilson discloses an apparatus for culturing cells or tissue, the apparatus comprising:  	a container comprising a first endwall (FIGS. 5C-5D: wall (30) having access port 40; ¶ [0129]), and at least one sidewall (FIGS. 5C-5D: sidewalls coupled to the first endwall 30; ¶ [0129]), a second endwall adapted to engage with the container to define a chamber (FIGS. 5C-5D: wall 30 disposed opposite the first endwall 30; ¶ [0129]), a substrate for cells to reside upon (FIGS. 5C-5D: cell attachment matrix 20), and a movable scaffold disposed within the chamber and adapted to receive the substrate (FIGS. 5C-5D: clamp (37) coupled to the cell attachment matrix 20; ¶¶ [0129]-[0130]),  	wherein at least a part of the first endwall comprises a gas permeable material (tissue construct bioreactor 10 can be constructed of gas permeable materials; ¶¶ [023], [0118] and [0129]);  and wherein the apparatus is configurable between a) a first mode in which the movable scaffold within the chamber is in position in which  the substrate thereon is not in gaseous communication with the gas permeable material (scaffold (37) holding the substrate (cell attachment matrix 20) can be moved to the desired position within the chamber including moving the scaffold away from the endwalls of the container to enhance gas exchange; ¶¶ [0129]-[0130]; FIGS. 5C-5D); thus, when the scaffold holding the substrate is not adjacent the endwalls (e.g., at the center of the container), the container of Wilson is considered to be in the claimed “first mode”), and b) a second mode in which the movable scaffold within the chamber is in a position in which the substrate thereon is at or adjacent to and disposed in gaseous communication with the gas permeable material (as illustrated in FIGS. 5C-5D, scaffold (37) holding the substrate (cell attachment matrix 20) can be moved to the desired position within the chamber including moving the scaffold adjacent to the endwalls of the container to enhance gas exchange; ¶¶ [0129]-[0130]; FIGS. 5C-5D); and wherein, the chamber is liquidly sealable from the environment (as shown in FIGS. 5C-5D, the cell culture container is Wilson is liquidly sealed from the environment and the interior of the cell culture container can be accessed from the inlet port (40); also see ¶ [0112]). 
Allowable Subject Matter
Claims 77 and 78 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on May 12, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Wilson does not disclose an apparatus in which the substrate is brought into gaseous communication with a gas permeable material. In particular, the Applicant argues that since the substrate of Wilson is surrounded by liquid media, the substrate cannot be brought in gaseous communication with the gas permeable material (pages 9 to 10 of the Remarks). 
Examiner respectfully disagrees. Modified Wilson discloses all of the structural features of the claimed apparatus including the container having endwalls of gas permeable material, substrate and the movable scaffold within the container. Modified Wilson further discloses that the movable scaffold can be moved within the container and arranged at the desired position within the container. Modified Wilson explicitly discloses that in order to enhance gas exchange with the cells on the substrate, the substrate of the scaffold is moved adjacent to the gas permeable endwalls. Therefore, the movable scaffold can be arranged on the gas permeable sidewall such that the gas preamble sidewalls are in gaseous communication with the substrate of the scaffold. Wilson does not preclude from positioning the substrate to be in contact with the gas permeable endwalls (also see FIGS. 4A, 4B and 6A). Further, the media within the container of Wilson is not a structural element of the device and the mount of the liquid media added into the container can be varied. Moreover, it is noted that the claims as currently presented require the scaffold having the substrate to be moveable within the container, and the scaffold of modified Wilson meets such capability.  	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 	As such, it is respectfully submitted that the scaffold containing the substrate of modified Wilson can be moved to a position at or adjacent to the gas preamble endwalls such that the substrate is in gaseous communication with the substrate. 
Conclusion 	
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799